IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-11584
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN MARQUEZ, JR., also know as
Juan Baller Marquez,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:96-CR-98-A
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Marquez, Jr., appeals his sentence for conspiracy to

possess with intent to distribute approximately five kilograms of

cocaine, arguing that the district court erred in increasing his

base offense level two levels for possession of a dangerous

weapon pursuant to U.S.S.G. § 2D1.1(b)(1).    Our review of the

record and the arguments and authorities convinces us that no

reversible error was committed.   The district court adequately


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-11584
                                -2-

resolved the factual issue concerning Marquez’s knowledge of the

handgun by overruling his objection and adopting the facts

contained in the presentence report.   See United States v.

Garcia, 86 F.3d 394, 401 (5th Cir. 1996), cert. denied, 117 S.

Ct. 752 (1997).   Because it is not clearly improbable that the

weapon found in the vehicle was connected with the offense, the

district court did not err in applying the two-level enhancement

for weapons possession.   See United States v. Flucas, 99 F.3d

177, 179 (5th Cir. 1996), cert. denied, 117 S. Ct. 1097 (1997).

     AFFIRMED.